Case 3:19-cv-11543-RHC-APP ECF No. 32 filed 08/10/20                                     PageID.1037   Page 1 of 1



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LAURELS OF THE LAKE ORION, LLC
and C. LANE MALLY, LLC,

           Plaintiff,

v.                                                                                Case No. 19-11543

FIRST NATIONAL ORION LOAN, LLC,

     Defendant.
__________________________________/

                                                                JUDGMENT

           In accordance with the court’s Opinion and Order dated April 14, 2020 (ECF No.

26),

           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant First National Orion Loan, LLC and against Plaintiffs Laurels of the Lake

Orion, LLC and C. Lane Mally, LLC. Dated at Detroit, Michigan, this 10th of August,

2020.


                                                                           DAVID J. WEAVER
                                                                           CLERK OF THE COURT

                                                                     BY:    S/Lisa Wagner
                                                                            Lisa Wagner
                                                                            Case Manager and Deputy Clerk to
                                                                            Judge Robert H. Cleland
                                                                            (810) 292-6522

S:\Cleland\Cleland\HEK\Civil\19-11543.LAURELSOFTHELAKE.judgment.HEK.docx
